Name: Commission Regulation (EEC) No 1514/91 of 4 June 1991 on the sale by tender, for processing in the Community, of beef held by the United Kingdom intervention agency
 Type: Regulation
 Subject Matter: animal product;  Europe;  trade policy;  food technology
 Date Published: nan

 5. 6 . 91 Official Journal of the European Communities No L 141 /31 COMMISSION REGULATION (EEC) No 1514/91 of 4 June 1991 on the sale by tender, for processing in the Community, of beef held by the United Kingdom intervention agency 2. The products referred to in paragraph 1 shall be sold for processing in accordance with Regulation (EEC) No 2173/79, and in particular Articles 6 to 12 thereof, together with Regulations (EEC) No 569/88 , (EEC) No 2182/77 and this Regulation . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 7 (3) thereof, Whereas the application of intervention measures in respect of beef has created large stocks in the United Kingdom ; Whereas, in the present market situation , there are outlets for such meat for processing in the Community ; whereas the meat should be offered for sale by means of a tendering procedure ; Whereas the sale should be made subject to the rules laid down by Commission Regulations (EEC) No 2173/79 (3), as amended by Regulation (EEC) No 1 809/87 (4), (EEC) No 569/88 (*), as last amended by Regulation (EEC) No 1513/91 (6), and (EEC) No 2182/77 Q, as last amended by Regulation (EEC) No 3988/87 (8), subject to certain special exceptions on account of the particular use to which the products in question are to be put ; Whereas it seems appropriate to provide for derogations from provisions of Article 8 (2) (b) of Regulation (EEC) No 2173/79 , taking into account the administrative diffi ­ culties which the application of this subparagraph raises in certain Member States ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , Article 2 1 . The deadlines for submitting tenders in respect of the sale by invitation to tender shall be 12 noon on 17 June 1991 . The United Kingdom intervention agency shall draw up a notice of invitation to tender which shall include the following : (a) the quantities of beef offered for sale ; and (b) the deadline and place for submitting tenders. 2. The intervention agency referred to in paragraph 1 shall sell first the meat which has been stored the longest. 3 . Notwithstanding Articles 6 and 7 of Regulation (EEC) No 2173/79 , the provisions of and the Annexes to this Regulation shall serve as a general notice of invitation to tender. 4. Interested parties may obtain the details of the quantities available and the places where the products are stored from the address listed in Annex II to this Regula ­ tion . The intervention agency will , moreover, display the notice referred to in paragraph 1 at its head office and may also publish them elsewhere. 5 . By way of derogation from Article 8 (2) (b) of Regu ­ lation (EEC) No 2173/79 , tenders shall not indicate at which cold store or stores the products are held. HAS ADOPTED THIS REGULATION : Article 1 1 . The sale shall take place of approximately 110 tonnes of boneless meat held by the United Kingdom intervention agency and bought in before 1 January 1990 . (') OJ No L 148, 28 . 6 . 1968, p. 24. O OJ No L 353, 17. 12. 1990, p. 23 . Article 3 1 . Notwithstanding Article 3 ( 1 ) of Regulation (EEC) No 2182/77, offers : (a) shall be valid only if presented by a natural or legal person who for at least 12 months has been engaged in the processing of products containing beef and who is entered in a public register of a Member State ; and 0 OJ No L 251 , 5. 10 . 1979, p. 12. 4) OJ No L 170, 30 . 6 . 1987, p . 23 . O OJ No L 55, 1 . 3 . 1988, p. 1 . (6) See page 24 of this Official Journal . O OJ No L 251 , 1 . 10 . 1977, p. 60 . (8) OJ No L 376, 31 . 12. 1987, p . 31 . No L 141 /32 Official Journal of the European Communities 5 . 6 . 91 (b) must be accompanied by a written undertaking by the tenderer to process the meat purchased into products specified in Article 1 ( 1 ) of Regulation (EEC) No 2182/77 within the period referred to in Article 5 ( 1 ) of the abovementioned Regulation . 2 . The tenderers referred to in paragraph 1 may instruct an agent to take delivery, on their behalf, of the products which they purchase . In this case the agent shall submit the offers to purchase on behalf of the purchasers whom he represents. 3 . The purchasers and agents referred to in the fore ­ going paragraphs shall maintain and keep up to date an accounting system which permits the destination and use of the products to be ascertained with a view particularly to checking to ensure that the quantities of products purchased and manufactured tally. be fixed for each product or the sale will not be prdceeded with . Article 5 1 . Notwithstanding Article 15 ( 1 ) of Regulation (EEC) No 2173/79 the amount of the security shall be ECU 100 per tonne. 2 . The amount of the processing security referred to in Article 4 ( 1 ) of Regulation (EEC) No 2182/77 shall be equal to ECU 1 800 per tonne . 3 . Before taking over the beef the buyer shall indicate the establishment or establishments where the meat which has been purchased will be processed. 4 . Notwithstanding Article 18 of Regulation (EEC) No 2173/79 , the time limit for taking over as defined therein shall be two months . Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 4 After the offers received in respect of the invitation to tender have been examined a minimum selling price shall This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 June 1991 . For the Commission Ray MAC SHARRY Member of the Commission 5 . 6 . 91 Official Journal of the European Communities No L 141 /33 ANEXO I  BILAG I  ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  I  ANNEX I  ANNEXE I  ALLEGATO I  BIJLAGE I  ANEXO I Estado miembro Medlemsstat Mitgliedstaat Ã Ã Ã ¬Ã Ã ¿Ã  Member State Ã tat membre Stato membro Lid-Staat Estado-membro Productos Produkter / Erzeugnisse Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Products Produits Prodotti Produkten Produtos Cantidades (toneladas) MÃ ¦ngde (tons) Mengen (Tonnen) Ã Ã ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã Ã ½Ã ¿Ã ¹ ) Quantities (tonnes) QuantitÃ ©s (tonnes) QuantitÃ (tonnellate) Hoeveelheid (ton) Quantidade (toneladas) UNITED KINGDOM Topside 1,7 Silverside 13,3 Rump 27,4 Thick flank 36,7 I Pony 10,6 Pony parts 2,5 Clod and sticking 8,2 Forerib 0,3 Shin/shank 2,0 Brisket 1,7 Forequarter flank 2,8 I Thin flank 2,0 I Striploin flankedge 0,5 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o UNITED KINGDOM : Intervention Board for Agriculture Produce Fountain House 2 Queens Walk Reading RG 1 7QW Berkshire Tel . (0734) 58 36 26 Telex 848 302